Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/950,787 was filed on 11/17/2020, and claims prior priority to FR1912895, filed 11/19/2019.
Response to Amendment
Applicant' s amendment dated 04/27/2022, in which claims 1, 12, 13 were amended, claim 6 canceled, claim 21 added, has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 19 and 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 19, the available art of record does not appear to show attaching a first support film to the first side of the semiconductor substrate, the first support film covering the plurality of metal pillars; removing the first support film; and attaching a second support film to the first side of the semiconductor substrate. 
Claim 20 depends from claim 19 and is allowable for the reasons above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites the limitation " a second face of the semiconductor substrate".  But there is already “a second face of the semiconductor substrate” in claim 1, from which claim 3 depends.   It is unclear whether this is the same or another face.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the second face of the semiconductor substrate”.
Claim 4 depends from claim 3 and is rejected for the reasons above.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 21; 12-13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andry (US 20180342464 A1) in view of Chang (US 20170229346 A1).
Regarding claim 1, Andry discloses a method para 0003, comprising: 
forming a plurality of trenches 80, fig 13 on a first face top side of a semiconductor substrate 10 and 12P, in and on which a plurality of integrated circuits devices, para 0051 has been formed, the plurality of trenches delimiting laterally a plurality of chips each including a single integrated circuit single function dies, para 0002, 
each of the plurality of trenches extending through the semiconductor substrate and through an interconnection layer 20P on a second face bottom side of the semiconductor substrate that is opposite the first face, 
the interconnection layer including at least one metal connection pad 32 for each of the plurality of chips.
Andry does not disclose electrically isolating flanks of each of the plurality of chips by forming an electrically isolating layer on lateral walls of the trenches, the electrically isolating layer disposed on lateral walls of the semiconductor substrate and of the interconnection layer in the trenches.
However, Chang discloses electrically isolating flanks of each of a plurality of chips 106, figs 7, 8 by forming an electrically isolating layer 114 on lateral walls sidewalls of trenches 112, fig 7 and 8 of the trenches, the electrically isolating layer disposed on lateral walls of the semiconductor substrate and of an interconnection layer 141, not shown but included in layer 106, para 0020 in the trenches.  This provides a good moisture barrier along the sides of the chips and can be applied at low temperatures, as disclosed by Chang at e.g. para 0025, reducing thermal stress to the chips.
Because Andry teaches exposing the sides of chips during singulation, a person having ordinary skill in the art could have applied the layer of Chang to the chips of Andry by known methods, such as the ALD method disclosed by Chang para 0025.  In the combination, each element would continue to perform the same as it does separately.  The coating of Chang would continue to protect the sides of the chips from moisture, while the chips of Andry would continue to provide e.g. pixel or voltage functions, as disclosed by Andry para 0002.  Given this, one of ordinary skill in the art would have recognized that adding the coating of Chang to the chips of Andry would predictably increase moisture resistance of chips.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image1.png
    444
    709
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    515
    620
    media_image2.png
    Greyscale
 

Regarding claim 2, the combination of Andry and Chang of claim 1 discloses that forming the electrically isolating layer on the lateral walls of the trenches includes forming the electrically isolating layer by Atomic Layer Deposition (ALD) (ALD, Chang para 0025).  
Regarding claim 3, the combination of Andry and Chang of claim 1 discloses that during the forming the plurality of trenches and the electrically isolating the flanks of each of the plurality of chips, the chips are fixed by a support film (72, fig 13 Andry) on a second face of the semiconductor substrate opposite the first face.  
Regarding claim 4, the combination of Andry and Chang of claim 1 discloses that the trenches extend through the semiconductor substrate to the support film (fig 13, Andry; film 72 exposed).  
Regarding claim 5, the combination of Andry and Chang of claim 1 discloses that the electrically isolating layer extends on each of the plurality of chips (114 on center, right, left chip; Chang fig 8) on the first face of the semiconductor substrate.
Regarding claim 7, the combination of Andry and Chang of claim 1 discloses that the trenches are formed by at least one of sawing, etching, or ablation (etching, Andry para 0052)
Regarding claim 9, the combination of Andry and Chang of claim 1 discloses exposing the first face by thinning (thinning step to remove excess substrate 10, para 0051 Andry) the semiconductor substrate before the forming the plurality of trenches.  
Regarding claim 10, the combination of Andry and Chang of claim 1 discloses the electrically isolating layer includes at least one oxide layer (aluminum oxide, para 0044 Chang).  
Regarding claim 11, the combination of Andry and Chang of claim 1 discloses the electrically isolating layer includes at least one of alumina, silicon dioxide or titanium dioxide (aluminum oxide, para 0044 Chang).  
Regarding claim 21, the combination of Andry and Chang of claim 1 the semiconductor substrate has a thickness between 300 um and 900 um (400-1,200 um before thinning, Andry para 0029).

Regarding claim 12, Andry discloses a method method, para 0003, comprising: 
attaching a support film 92, fig 16 to a first side back side of a semiconductor substrate, the semiconductor substrate having a plurality of integrated circuits devices, para 0051 at the first side; 
forming a plurality of trenches 80, fig 17 extending through the semiconductor substrate to the support film top of 92 exposed, fig 17, the plurality of trenches laterally delimiting a plurality of chips 200, each of the chips including at least one of the plurality of integrated circuits single function dies, para 0002, the plurality of trenches further extending through an interconnection layer 20P on a second side active side of the semiconductor substrate that is opposite the first side, 
the interconnection layer including at least one metal connection pad 32 for each of the plurality of chips.   
Andry does not disclose forming an electrically isolating layer on the second side of the semiconductor substrate, on lateral surfaces of the semiconductor substrate exposed by the plurality of trenches, on portions of the support film exposed by the plurality of trenches, and on lateral surfaces of the interconnection layer exposed by the plurality of trenches.  
However, Chang discloses forming an electrically isolating layer 114 on the second side top side of the semiconductor substrate, on lateral surfaces sidewalls of trenches 112, fig 7 and 8 of the semiconductor substrate exposed by the plurality of trenches, on portions of the support film exposed by the plurality of trenches bottom surface of trench 112, and on lateral surfaces of the interconnection layer 141, not shown but included in layer 106, para 0020 exposed by the plurality of trenches.  
Because Andry teaches exposing the sides of chips during singulation, a person having ordinary skill in the art could have applied the layer of Chang to the chips of Andry by known methods, such as the ALD method disclosed by Chang para 0025.  In the combination, each element would continue to perform the same as it does separately.  The coating of Chang would continue to protect the sides of the chips from moisture, while the chips of Andry would continue to provide e.g. pixel or voltage functions, as disclosed by Andry para 0002.  Given this, one of ordinary skill in the art would have recognized that adding the coating of Chang to the chips of Andry would predictably increase moisture resistance of chips.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 13, the combination of Andry and Chang of claim 12 discloses forming a protective layer 82P, fig 16 Andry on the first side of the semiconductor substrate, the plurality of trenches extending through the protective layer.  
Regarding claim 15, the combination of Andry and Chang of claim 12 discloses forming a plurality of metal pillars 64, 66, Andry on and in contact with metal pads of the plurality of integrated circuits at the first side of the semiconductor structure, wherein the support film covers extends above, fig 16 Andry the plurality of metal pillars.   
Regarding claim 17, the combination of Andry and Chang of claim 12 discloses the forming the electrically isolating layer includes forming the electrically isolating layer by Atomic Layer Deposition (ALD) (ALD, Chang para 0025).  
Regarding claim 18, the combination of Andry and Chang of claim 12 discloses forming the electrically isolating layer includes forming the electrically isolating layer to have a thickness between 20 nm and 40 nm (about 100 Angstroms to about 300 Angstroms, Chang para 0025).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andry (US 20180342464 A1) in view of Chang (US 20170229346 A1) and further in view of Park (US 10903121 B1).
Regarding claim 8, Andry further discloses depositing a layer of protective material (photoresist mask layer para 0052) on the first face (top side) of the substrate before the forming the plurality of trenches.
Andry does not expressly disclose that the protective layer is resin.
However, photoresist masks are often resins.  For example, Park discloses depositing a layer of protective resin (mask 202, fig 2a, 2b, composed of polyvinyl chloride or an acrylic-based material, which are resins, col 6 ln 33-34) on a first face (top side) of the substrate before forming the plurality of trenches (figs 2a, 2b).
Because Andry is silent as to the materials of the protective layer of Andry, a person having ordinary skill in the art would look to Park to determine what composition is appropriate, and could have substituted the material of Park for the material of Andry to achieve the predictable result of forming a photoresist mask.  Additionally, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).	
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andry (US 20180342464 A1) in view of Chang (US 20170229346 A1) and further in view of Kawaguchi (US 20060083948 A1).
Regarding claim 14, Andry arguably does not explicitly disclose that the protective layer includes an epoxy resin.  (Although Andry does disclose that the protective layer may include an organic material, para 0037.)
However, Kawaguchi discloses a protective layer example 12, table 5, para 0321 including an epoxy resin epoxy resin binding agent.  This material provides good shielding against electromagnetic noise, as disclosed by Kawaguchi at e.g. table 5.
Because the epoxy resin protective layer of Kawaguchi provides good shielding against electromagnetic noise, and because the protective layer 82P fig 16 Andry may include an organic material and is intended to block electromagnetic radiation, para 0040 Andry, a person having ordinary skill in the art at the time of filing could have substituted the material of Kawaguchi for the material of Andry.  This would achieve the predictable result of providing a protective layer having good resistance to electromagnetic noise.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andry (US 20180342464 A1) in view of Chang (US 20170229346 A1), and further in view of Chen (US 9627228 B1).
Regarding claim 16, the combination of Andry and Chang of claim 12 further discloses removing the support film (removing by ashing, cleaning, etc, Andry para 0059).
The combination does not expressly disclose removing the portions of the electrically isolating layer on the support film.  (Although if these portions were not removed, the dies of Andry in view of Chang would remain attached together, which would be an unusual result for a singulation method.)
However, debonding steps to remove a support film typically also remove a thin coating layer where it is are adhered to a support film.  For example, the comparable method of Chen discloses chips having a coating layer in a trench between the chips (figs 3C-E3), wherein the step of removing the support film (terminal protection film 110) also removes the portions of the electrically isolating layer on the support film (small portions 132 of coating 130.)    Because the method of Andry includes a debonding step, one of ordinary skill in the art at the time of the invention could remove the portions of the electrically isolating layer on the support film, while removing the support film, as taught by Chen, without unexpected results.  This would result in the claimed combination.   
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817